[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT 10.1

AMENDMENT NO. 2

TO THE

STRATEGIC COLLABORATION, OPTION AND LICENSE AGREEMENT

 

This AMENDMENT NO. 2 TO THE STRATEGIC COLLABORATION, OPTION AND LICENSE
AGREEMENT (this “Amendment”) is entered into as of June 6, 2019 (the “Amendment
Execution Date”) by and between, on the one hand, Vertex Pharmaceuticals
Incorporated, a corporation organized and existing under the laws of The
Commonwealth of Massachusetts (“Vertex Parent”), and Vertex Pharmaceuticals
(Europe) Limited, a private limited liability company organized under the laws
of England and Wales (“Vertex UK” and, together with Vertex Parent, “Vertex”)
and, on the other hand, Crispr Therapeutics AG, a corporation organized under
the laws of Switzerland (“CRISPR AG”), Crispr Therapeutics, Inc., a corporation
organized under the laws of the state of Delaware (“CRISPR Inc.”), Crispr
Therapeutics Limited, a corporation organized under the laws of England and
Wales (“CRISPR UK”) and Tracr Hematology Ltd, a UK limited company (“Tracr” and
together with CRISPR AG, CRISPR Inc. and CRISPR UK “CRISPR”).  Vertex and CRISPR
each may be referred to herein individually as a “Party” or collectively as the
“Parties.”  This Amendment amends the Strategic Collaboration, Option and
License Agreement, entered into as of October 26, 2015, between Vertex and
CRISPR, as amended (the “Agreement”).  Capitalized terms used but not defined in
this Amendment shall have the meanings ascribed to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Vertex and CRISPR desire to amend Article 1, Section 2.3.3, Section
2.9, Section 11.4.1(a), Section 12.1, Section 12.2 and Section 13.2 of the
Agreement;

 

NOW, THEREFORE, in consideration of the respective covenants and agreements set
forth herein, the Parties hereto agree as follows:

 

ARTICLE 1.

AMENDMENTS

 

1.1.

Amendment Date.  This Amendment will be effective as of the Effective Date (as
defined in the Collaboration Agreement) of the Collaboration Agreement (the
“Amendment Date”); provided, however, that this Section 1.1 and Section 1.2 will
be effective as of the Amendment Execution Date.  For clarity, if the
Collaboration Agreement is terminated pursuant to Section 10.2.1 thereof, then
the Amendment Date will not occur and this Amendment, including this Section 1.1
and Section 1.2, will be of no further force or effect.

 

1.2.

[***].

 

1.3.

Other Agreements.  Article 1 of the Agreement is hereby amended to include the
following defined terms:

“Collaboration Agreement” means that certain Strategic Collaboration and License
Agreement entered into as of the Amendment Execution Date by and between Vertex
Parent and CRISPR AG.

“[***] Agreement” means that certain [***] Agreement entered into as of the
Amendment Execution Date by and between Vertex Parent and CRISPR AG.

1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

“Other CRISPR-Vertex Agreement” means the Collaboration Agreement, the [***]
Agreement, the Joint Development & Commercialization Agreement, and any other
agreement entered into pursuant thereto or hereto between Vertex Parent or any
of its Affiliates, on the one hand, and CRISPR AG or any of its Affiliates, on
the other hand.

 

1.4.

Collaboration Target Selection.  Section 2.3.3 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following text:

 

2.3.3

Collaboration Target Selection.  Vertex may elect to designate a Vertex Target
as a Collaboration Target at any time prior to the Amendment Execution Date (as
defined in Amendment No. 2 to this Agreement entered into as of June 6, 2019)
upon written notice to CRISPR.  Within [***] days after the designation of a
Collaboration Target, the Collaboration Program Working Group will be formed and
will provide the JRC an initial draft Research Plan for such Collaboration
Target.  Subject to Section 3.1.3, the JRC will review such plan and agree upon
a final Research Plan for such Collaboration Target.  Collaboration Targets
continue to be included as Vertex Targets for purposes of the Target Cap.  In
addition, effective as of the Amendment Date, any Vertex Target that has not
been designated as a Collaboration Target prior to the Amendment Date shall no
longer constitute a Vertex Target under this Agreement.  

 

1.5.

Subcontractors.  Section 2.9 of the Agreement is hereby amended by deleting it
in its entirety and replacing it with the following text:

 

2.9

Subcontractors. CRISPR may engage consultants, subcontractors, or other vendors
(each, a “Subcontractor”) to perform any work under a Research Plan with
Vertex’s prior written consent; provided, that [***] or (b) identified on
Schedule E.  Vertex may engage Subcontractors to perform Vertex
Activities.  Each contract between a Party and a Subcontractor will be
consistent with the provisions of this Agreement (including ARTICLE 8 and
ARTICLE 12).  Each Party will be responsible for the effective and timely
management of and payment of its Subcontractors.  The engagement of any
Subcontractor in compliance with this Section 2.9 will not relieve the
applicable Party of its obligations under this Agreement or the Research
Plan.  Each Party will be solely responsible for any taxes, including income,
withholding, payroll, VAT, sales tax or the like, that arise from the use of a
Subcontractor.

 

1.6.

Other Matters Pertaining to Prosecution and Maintenance of Patents.  Section
8.2.5 of the Agreement is hereby amended by deleting it in its entirety and
replacing it with the following text:

2

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

8.2.5

Other Matters Pertaining to Prosecution and Maintenance of Patents.  

 

(a)

Each Party will keep the other Party informed through their respective Patent
Coordinators as to material developments with respect to the Prosecution and
Maintenance of the CRISPR Platform Technology Patents, CRISPR Background
Patents, CRISPR Program Patents, [***] Patents and Joint Program Patents for
which such Party has responsibility for Prosecution and Maintenance pursuant to
this Section 8.2.  Without limiting the foregoing, solely with respect to CRISPR
Program Patents, [***] Patents and Joint Program Patents for which a Party has
responsibility for Prosecution and Maintenance pursuant to this Section 8.2,
such Party will (i) provide the other Party with copies of any office actions or
office action responses or other correspondence that such Party provides to or
receives from any patent office, including notice of all interferences,
reissues, re-examinations, or oppositions, and all patent-related filings, and
(ii) provide the other Party the timely opportunity to have reasonable input
into the strategic aspects of such Prosecution and Maintenance activities.

 

(b)

If, during the Agreement Term, Vertex intends to abandon patent applications for
any Patent that Vertex is responsible for Prosecuting and Maintaining under
Section 8.2.3 (excluding Vertex Background Patents and Vertex Program Patents
that Cover technology other than Licensed Agents and Products, but including,
for the avoidance of doubt, [***] Patents) in a particular country, then Vertex
will so notify CRISPR of such intention at least [***] days before such Patent
will become abandoned, and CRISPR will have the right, but not the obligation,
to assume responsibility for the Prosecution and Maintenance thereof at its own
expense with counsel of its own choice.

 

(c)

If, during the Agreement Term, CRISPR intends to abandon any CRISPR Program
Patent, [***] Patent, [***] Joint Program Patent or Other Joint Program Patent
Covering a Licensed Agent or Product that CRISPR is responsible for Prosecuting
and Maintaining in a particular country, then, if Vertex’s right to obtain an
Exclusive License to such Patent or have such Patent assigned pursuant to
Section 8.1.3, as applicable, has not expired or terminated, CRISPR will notify
Vertex of such intention at least [***] days before such Patent will become
abandoned, and Vertex will have the right, but not the obligation, to assume
responsibility for the Prosecution and Maintenance thereof at its own expense
with counsel of its own choice.

 

1.7.

Patent Coordinators.  Section 8.3 of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following text:

 

8.3.

Patent Coordinators.  Each Party will appoint a patent coordinator reasonably
acceptable to the other Party (each, a “Patent Coordinator”) to serve as such
Party’s primary liaison with the other Party on matters relating to the
Prosecution and Maintenance and enforcement of Licensed Patents and

3

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Joint Program Patents. The Patent Coordinators (or their designees) will meet in
person or by means of telephone or video conference at least once each Calendar
Quarter during the Agreement Term. Each Party may replace its Patent Coordinator
at any time by providing notice in writing to the other Party.  The Patent
Coordinators as of the Amendment Date (as defined in Amendment No. 2 to this
Agreement entered into as of June 6, 2019) will be:

For Vertex:  [***]

For CRISPR:  [***]

 

1.8.

CRISPR Covenants.  Section 9.3.1, Section 9.3.3, Section 9.3.4 and Section 9.3.5
of the Agreement are hereby amended by deleting them in their entirety and
replacing them with the following text:

 

9.3.1

CRISPR will maintain, and will not materially breach, any CRISPR In-License
Agreements that provide a grant of rights from such Third Party to CRISPR that
are Controlled by CRISPR and are licensed or may become subject to a license
from CRISPR to Vertex for a Licensed Agent or Product under this Agreement;

 

9.3.3

it will not amend, modify or terminate any CRISPR In-License Agreement or [***]
in a manner that would have a material adverse effect on Vertex’s rights
hereunder without first obtaining Vertex’s written consent, which consent may be
withheld in Vertex’s sole discretion;

 

9.3.4

it will not enter into any new agreement or other obligation with any Third
Party, or amend an existing agreement with a Third Party, in each case that
materially and adversely restricts, limits or encumbers the rights granted to
Vertex under this Agreement or the additional rights or licenses Vertex would
acquire upon Option Exercise;

 

9.3.5

it will not, and will cause its Affiliates not to (a) license, sell, assign or
otherwise transfer to any Person any Licensed Technology (or agree to do any of
the foregoing), except as provided in Section 8.1.3 or (b) incur or permit to
exist, with respect to any Licensed Technology, any lien, encumbrance, charge,
security interest, mortgage, liability or other restriction (including in
connection with any indebtedness), except, in each case ((a) and (b)), as will
not materially and adversely restrict, limit or encumber the rights granted to
Vertex under this Agreement or the additional rights or licenses Vertex would
acquire upon Option Exercise;

 

1.9.

Consequences of Expiration or Termination of the Agreement.  Section 11.4.1(a)
of the Agreement is hereby amended by deleting it in its entirety and replacing
it with the following text:

 

(a)

Solely in the event of termination of this Agreement, the Parties will return
(or destroy, as directed by the other Party) all data, files, records and other
materials containing or comprising the other Party’s Confidential Information,
except to the extent such

4

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Confidential Information (i) is subject to a license or similar grant of rights
that survives such termination, (ii) is necessary or useful to conduct
activities for a surviving Collaboration Program or Product or country, or (iii)
is Confidential Information under an Other CRISPR-Vertex Agreement and such
Other CRISPR-Vertex Agreement has not been terminated at the time of termination
of this Agreement.  Notwithstanding the foregoing, the Parties will be permitted
to retain one copy of such data, files, records, and other materials for
archival and legal compliance purposes.

 

1.10.

Confidentiality.  Section 12.1, Section 12.2 and Section 12.3 of the Agreement
are hereby amended by deleting them in their entirety and replacing them with
the following text:

 

12.1

Confidentiality.  Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, during the Agreement Term
and for [***] thereafter, each Party (the “Receiving Party”) receiving any
Confidential Information of the other Party (the “Disclosing Party”) hereunder
will: (a) keep the Disclosing Party’s Confidential Information confidential; (b)
not publish, or allow to be published, and will not otherwise disclose, or
permit the disclosure of, the Disclosing Party’s Confidential Information in any
manner not expressly authorized pursuant to the terms of this Agreement or, to
the extent Confidential Information under this Agreement is also Confidential
Information under an Other CRISPR-Vertex Agreement, such Other CRISPR-Vertex
Agreement; and (c) not use, or permit to be used, the Disclosing Party’s
Confidential Information for any purpose other than as expressly authorized
pursuant to the terms of this Agreement or, to the extent Confidential
Information under this Agreement is also Confidential Information under an Other
CRISPR-Vertex Agreement, the terms of such Other CRISPR-Vertex Agreement.
Without limiting the generality of the foregoing, to the extent that a Party or
any of its Affiliates provides to the other Party or any of its Affiliates any
Confidential Information owned by any Third Party, the receiving Party will, and
will cause its Affiliates to, handle such Confidential Information in accordance
with the terms and conditions of this ARTICLE 12 applicable to a Receiving
Party.

 

12.2

Authorized Disclosure.  Notwithstanding the foregoing provisions of
Section 12.1, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary to:

 

12.2.1

file or prosecute patent applications as contemplated by this Agreement or, to
the extent Confidential Information under this Agreement is also Confidential
Information under an Other CRISPR-Vertex Agreement, such Other CRISPR-Vertex
Agreement;

 

12.2.2

prosecute or defend litigation;

5

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

12.2.3

exercise its rights and perform its obligations hereunder or, to the extent
Confidential Information under this Agreement is also Confidential Information
under an Other CRISPR-Vertex Agreement, under such Other CRISPR-Vertex
Agreement; or

 

12.2.4

comply with Applicable Law.

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to this Section 12.2, the Disclosing Party
will to the extent possible give reasonable advance written notice of such
disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.  In addition to the foregoing and
except as otherwise prohibited or limited by clause (b) of the following
sentence, [***] may disclose [***] Confidential Information to Third Parties as
reasonably required to facilitate the actual or potential Research, Development,
Manufacture or Commercialization of Products; provided that such disclosure is
covered by terms of confidentiality and non-use similar to those set forth
herein.

Notwithstanding anything to the contrary contained herein, (a) in no event may
[***] disclose [***] Confidential Information to any Third Party (including any
of [***] investors, collaborators or licensees) [***] as its primary business,
and (b) in no event may [***] disclose [***] Confidential Information, other
than the terms and conditions of this Agreement, to any Third Party (including
any of [***] investors, collaborators or licensees) that [***] as its primary
business.

 

12.3

SEC Filings and Other Disclosures.  Either Party may disclose the terms of this
Agreement (i) to the extent required to comply with Applicable Law, including
the rules and regulations promulgated by the United States Securities and
Exchange Commission or any equivalent governmental agency in any country in the
Territory; provided, that such Party will reasonably consider the comments of
the other Party regarding confidential treatment sought for such disclosure and
(ii) to its advisors (including financial advisors, attorneys and accountants),
actual or potential acquisition partners, strategic partners, collaborators or
services providers, actual or potential financing sources or investors and
actual or potential underwriters on a need to know basis; provided that such
disclosure is covered by terms of confidentiality similar to those set forth
herein (which may include professional ethical obligations).  

 

1.11.

Public Announcements; Publications.  Section 12.5.2 and Section 12.5.3 of the
Agreement are hereby amended by deleting them in their entirety and replacing
them with the following text:

 

12.5.2

Announcements.  The Parties will jointly issue a press release, in the form
attached hereto as Schedule M, regarding the signing of this Agreement on a date
to be determined by [***] within [***] Business Days following the Effective
Date.  Except as set forth in the preceding sentence and as may be expressly
permitted under Section 12.3 or this Section 12.5.2, or as required to comply
with Applicable Law (including the rules and regulations promulgated by the
United States Securities and Exchange

6

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Commission or any equivalent governmental agency in any country in the
Territory), neither Party will make any public announcement regarding this
Agreement without the prior written approval of the other Party.  For the sake
of clarity, nothing in this Agreement will prevent (i) [***] from making any
scientific publication or public announcement concerning [***] Research,
Development, Manufacture or Commercialization activities with respect to any
[***] or Product under this Agreement; provided, however, that, except as
permitted under Section 12.2, [***] will not disclose any of [***] Confidential
Information in any such publication or announcement without obtaining [***]
prior written consent to do so; and (ii) [***] from making any (A) scientific
publication concerning [***] activities arising from, relating to or otherwise
in connection [***]; and (B) public announcement or statement (including an
Internet posting) regarding the identity of the Products, the nature of the
collaboration of the Parties contemplated by this Agreement and the nature of
each Party’s activities under this Agreement and the transactions contemplated
hereby, in each case of this clause (B), to the extent previously publicly
disclosed by [***] or as otherwise permitted under Section 12.3 or Section
12.5.4; provided, however, that (x) except as permitted under Section 12.2,
[***] will not disclose any of [***] Confidential Information in any such
publication, announcement, statement or Internet posting and (y) except as
permitted under Section 12.2 or Section 12.5.4, [***] will not disclose any
information related to the Research, Development, Manufacture or
Commercialization of [***] or Products in any such publication, announcement,
statement or Internet posting, in each case ((x) and (y)), without obtaining
[***] prior written consent to do so.

 

12.5.3

Publications.  During the Agreement Term, each Party will submit to the other
Party (the “Non-Disclosing Party”) for review and approval any proposed
academic, scientific and medical publication or public presentation related to
any Licensed Agent or Product or any activities conducted hereunder; provided
that, except as otherwise permitted in this Article 12, CRISPR shall not have
the right to make any publications with respect to Licensed Agents or
Products.  In each such instance, such review and approval will be conducted for
the purposes of preserving the value of the Licensed Technology and the Vertex
Technology, the rights granted to Vertex hereunder and determining whether any
portion of the proposed publication or presentation containing the
Non-Disclosing Party’s Confidential Information should be modified or
deleted.  Written copies of such proposed publication or presentation required
to be submitted hereunder will be submitted to the Non-Disclosing Party no later
than [***] days before submission for publication or presentation (or [***]
Business Days in advance in the case of an abstract).  The Non-Disclosing Party
will provide its comments with respect to such publications and presentations
within [***] Business Days of its

7

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

receipt of such written copy (or five Business Days in the case of an
abstract).  The review period may be extended for an additional [***] days if
the Non-Disclosing Party reasonably requests such extension including for the
preparation and filing of patent applications.  Notwithstanding anything to the
contrary, the Non-Disclosing Party may require that the other Party redact the
Non-Disclosing Party’s Confidential Information from any such proposed
publication or presentation; provided, that neither Party shall be required to
redact any information permitted to be disclosed pursuant to Section
12.3.  CRISPR and Vertex will each comply with standard academic practice
regarding authorship of scientific publications and recognition of contribution
of other parties in any publication.  Notwithstanding the foregoing, (i)
Vertex’s obligation to submit any publication to CRISPR for review and approval
under this Section 12.5.3 will not apply to any publication made with respect to
a Collaboration Program following Vertex’s exercise of the applicable Option
that does not contain CRISPR’s Confidential Information or disclose any
non-public information included in the Licensed Technology; provided, that where
reasonably possible, Vertex will provide CRISPR with an advance copy of such
publication if such publication is [***].

 

1.12.

Product Disclosures.  The following text is hereby inserted immediately
following Section 12.5.3 of the Agreement:

 

12.5.4

Product Disclosures.  The Parties will, from time to time, discuss in good faith
and endeavor to agree upon high-level talking points with respect to the status
and progress of the Licensed Agents and Products for public
disclosure.  Notwithstanding anything to the contrary in this Section 12.5,
following any such agreement, nothing herein shall prohibit CRISPR from
including such high-level talking points in any public announcement,
presentation, publication or other public disclosure.

 

1.13.

Entire Agreement.  Section 13.2 of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following text:

 

13.2

Entire Agreement.  This Agreement, together with the Other CRISPR-Vertex
Agreements, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, between the Parties respecting the subject matter hereof and
thereof, including that certain Confidentiality Agreement between Vertex Parent
and CRISPR dated May 6, 2015, which is hereby superseded and replaced in its
entirety as of the Effective Date, and any Confidential Information disclosed by
the Parties under such agreement will be treated in accordance with the
provisions of ARTICLE 12.

8

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ARTICLE 2.

MISCELLANEOUS

 

2.1.

Effect of Amendment.  This Amendment shall not be deemed to be an amendment to
any other terms and conditions of the Agreement.  Except as expressly amended by
this Amendment, the Agreement remains unchanged and in full force and effect.

 

2.2.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which will be an original and all of which will constitute together the same
document.  Counterparts may be signed and delivered by facsimile or digital
transmission (.pdf), each of which will be binding when received by the
applicable Party.

[SIGNATURE PAGE FOLLOWS]

* - * - * - *

 

 

9

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their representatives thereunto duly authorized as of the Amendment Execution
Date.

VERTEX PHARMACEUTICALS

INCORPORATED

 

 

CriSpr Therapeutics AG

By:_/s/ Jeffrey Leiden ___________________

 

By:_ /s/ Rodger Novak __________________

Name:Jeffrey Leiden

Title: Chairman, President and Chief Executive Officer

 

Name:Rodger Novak

Title: President

VERTEX PHARMACEUTICALS (EUROPE) LIMITED

 

 

CRISPR THERAPEUTICS LIMITED

By:_/s/ Klas Holmlund _____________________

 

By:_ /s/ Rodger Novak __________________

Name: Klas Holmlund

 

Name: Rodger Novak

Title: Director

 

Title: President

 

 

CRISPR THERAPEUTICS, INC.

 

 

 

By:_/s/ Rodger Novak ___________________

 

 

Name: Rodger Novak

 

 

Title: President

 

 

TRACR HEMATOLOGY LTD

 

 

 

By:_/s/ Rodger Novak ___________________

 

 

Name: Rodger Novak

 

 

Title: President

 

[Signature Page to Amendment No. 2 to the Strategic Collaboration, Option and
License Agreement]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 1.2

 

Collaboration Targets as of Amendment Execution Date

 

[***]

 